DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarpetta (US 5,257,031) in view of Bukkfejes et al. (US 2014/0269389 A1).
Consider claims 1 and 7:
Scarpetta discloses a beamforming device (see col. 1, lines 58-66, where Scarpetta describes a beamforming network), comprising: 
a transceiver circuit (see Fig. 2 and col. 3, lines 32-53, where Scarpetta describes a delay line phase shifter (3) that receives an RF signal from a power divider (2) and provides phase corrected RF signal to a switch network (4)); 
a switch circuit electrically connected to the transceiver circuit (see Fig. 2 and col. 3, lines 42-49, where Scarpetta describes that the switching network (4) is connected to the delay line phase shifter (3)); and 
a beam former comprising a plurality of antenna units (see Fig. 2 and col. 3, lines 32-49, where Scarpetta describes the three antenna subarrays (5), (6) and (7)), 
wherein the plurality of antenna units transmit signals according to a plurality of radiation angles (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the three antenna subarrays (5), (6) and (7) transmit in three different angular sectors), 
the plurality of radiation angles respectively corresponding to the plurality of antenna units are different from each other (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the antenna subarray (5) has an angular sector from 67.5° to 112.5°, antenna subarray (5) has an angular sector from 0° to 67.5°, the antenna subarray (6) has an angular sector from 67.5° to 112.5°,  and the antenna subarray (7) has an angular sector from 112.5° to 180°), and 
the switch circuit selectively conducts one of the plurality of antenna units to the transceiver circuit according to a control signal (see Fig. 2, col. 3, lines 42-49 and col. 4, lines 35-45, where Scarpetta describes that the switching network (4) switches the RF signal onto one of the three antenna subarrays (5), (6) and (7) according to a command signal provided by pilot circuit (8)).  
Scarpetta does not specifically disclose: the plurality of antenna units receive signals.
Bukkfejes teaches: a plurality of antenna units receive signals (see Fig. 1 and paragraph 0013, where Bukkfejes describes antennas that are connected to an antenna switch, the antenna switch couples a receiver to each of the antennas, one at a time, for receiving data packets; see paragraph 0015, where Bukkfejes describes that the antenna switch couples a transmitter to each of the antennas, one at a time, for transmitting data packets).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the plurality of antenna units receive signals, as taught by Bukkfejes to modify the method of Scarpetta in order to reduce the effects of multi-path propagatoin, as discussed by Bukkfejes (see the Abstract).
Consider claim 10:
Scarpetta discloses a beamforming system (see col. 1, lines 58-66, where Scarpetta describes a beamforming network), comprising: 
a phase adjustment circuit comprising a plurality of phase gain adjusters, and configured to adjust a first phase of a wireless signal in a first direction (see Fig. 2 and col. 3, lines 32-41, where Scarpetta describes that an input RF signal (1) is split by a power divider (2) into eight parts, S1, S2, … S8,  each part is sent to a delay line phase shifter (3) which provides the correct phase in the desired direction); and
a plurality of beamforming devices (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that antenna subarrays (5), (6) and (7) generate beams), wherein each of the plurality of beamforming devices comprises: 
a transceiver circuit electrically connected to one of the plurality of phase gain adjusters (see Fig. 2 and col. 3, lines 32-53, where Scarpetta describes beam selectors 3a and 3c that are connected to the delay line phase shifter (3)); 
a switch circuit electrically connected to the transceiver circuit (see Fig. 2 and col. 3, lines 42-49, where Scarpetta describes a switching network (4) that is connected to the beam selectors 3a and 3c); and 
a beam former comprising a plurality of antenna units (see Fig. 2 and col. 3, lines 32-49, where Scarpetta describes the three antenna subarrays (5), (6) and (7)), 
wherein the plurality of antenna units transmit signals according to a plurality of radiation angles (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the three antenna subarrays (5), (6) and (7) transmit in three different angular sectors), 
the plurality of radiation angles respectively corresponding to the plurality of antenna units are different from each other (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the antenna subarray (5) has an angular sector from 67.5° to 112.5°, antenna subarray (5) has an angular sector from 0° to 67.5°, the antenna subarray (6) has an angular sector from 67.5° to 112.5°,  and the antenna subarray (7) has an angular sector from 112.5° to 180°), and 
the switch circuit selectively conducts one of the plurality of antenna units to the transceiver circuit according to a control signal (col. 3, lines 42-49 and col. 4, lines 35-45, where Scarpetta describes that the switching network (4) switches the RF signal onto one of the three antenna subarrays (5), (6) and (7) according to a command signal provided by pilot circuit (8)).  
Scarpetta does not specifically disclose: the plurality of antenna units receive signals.
Bukkfejes teaches: a plurality of antenna units receive signals (see Fig. 1 and paragraph 0013, where Bukkfejes describes antennas that are connected to an antenna switch, the antenna switch couples a receiver to each of the antennas, one at a time, for receiving data packets; see paragraph 0015, where Bukkfejes describes that the antenna switch couples a transmitter to each of the antennas, one at a time, for transmitting data packets).
before the effective filing date of the claimed invention to include: the plurality of antenna units receive signals, as taught by Bukkfejes to modify the method of Scarpetta in order to reduce the effects of multi-path propagatoin, as discussed by Bukkfejes (see the Abstract).
	Consider claim 2:
	Scarpetta in view of Bukkfejes discloses the beamforming device of claim 1 above. Scarpetta discloses: the transceiver circuit is configured to receive a wireless signal, or transmit the wireless signal out through the beam former (see col. 3, lines 50-53 and col. 4, lines 1-6, where Scarpetta describes that the antenna subarrays (5), (6) and (7) deliver RF power in the desired direction); the beamforming device selectively conducts one of the plurality of antenna units by the switch circuit to adjust a radiation direction of the beam former (see Fig. 2 and col. 3, lines 42-53, where Scarpetta describes that the switching network (4) switches onto one of the three     antenna subarrays (5), (6) and (7) to achieve the required coverage angle of the beam).  
Consider claim 3:
	Scarpetta in view of Bukkfejes discloses the beamforming device of claim 1 above. Scarpetta discloses: the transceiver circuit is electrically connected to the switch circuit and a processor (see Fig. 2 and col. 3, lines 42-53, where Scarpetta describes that the phase shifter (3) is connected to the switching network (4) and the pilot circuit (8); see col. 4, lines 35-45, where Scarpetta describes that the pilot circuit (8) controls the phase shifter (3) and the switching network (4)).  
Consider claim 4:
	Scarpetta in view of Bukkfejes discloses the beamforming device of claim 3 above. Scarpetta discloses: a switching circuit (see Fig. 2 and col. 3, lines 42-49, where Scarpetta describes a switching network (4)); and 14a transmission circuit (see Fig. 2 and col. 3, lines 4-5, where Scarpetta describes a transmitter (1)), wherein the switching circuit selectively conducts the switch circuit to the receiving circuit or the transmission circuit (see Fig. 2 and col. 3, lines 4-53, where Scarpetta describes that the transmitter (1) is connected to the switching network (4)).  
Scarpetta does not specifically disclose: a receiving circuit.
Bukkfejes teaches: a receiving circuit (see Fig. 1 and paragraph 0013, where Bukkfejes describes antennas that are connected to an antenna switch, the antenna switch couples a receiver to each of the antennas, one at a time, for receiving data packets).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a receiving circuit, as taught by Bukkfejes to modify the method of Scarpetta in order to reduce the effects of multi-path propagatoin, as discussed by Bukkfejes (see the Abstract).
Consider claim 5:
	Scarpetta in view of Bukkfejes discloses the beamforming device of claim 1 above. Scarpetta discloses: the plurality of antenna units each have a wire length (see Fig. 2 and col. 3, lines 42-49, where Scarpetta describes that the switching network (4) is connected to antenna subarrays (5), (6) and (7) which are geometrically set), an area or a distribution position different from each other (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the antenna subarray (5) has an angular sector from 67.5° to 112.5°, antenna subarray (5) has an angular sector from 0° to 67.5°, the antenna subarray (6) has an angular sector from 67.5° to 112.5°,  and the antenna subarray (7) has an angular sector from 112.5° to 180°).  
Consider claim 6:
see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the switching network (4) connects to each antenna of the three antenna subarrays (5), (6) and (7)).  
Consider claim 11:
	Scarpetta in view of Bukkfejes discloses the beamforming system of claim 10 above. Scarpetta discloses: the beamforming system selectively conducts one of the plurality of antenna units by the switch circuit to adjust the wireless signal in a second direction (col. 3, lines 42-49 and col. 4, lines 35-45, where Scarpetta describes that the switching network (4) switches the RF signal onto one of the three antenna subarrays (5), (6) and (7); see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the antenna subarray (5) has an angular sector from 67.5° to 112.5°, antenna subarray (5) has an angular sector from 0° to 67.5°, the antenna subarray (6) has an angular sector from 67.5° to 112.5°,  and the antenna subarray (7) has an angular sector from 112.5° to 180°).  
Consider claim 12:
	Scarpetta in view of Bukkfejes discloses the beamforming system of claim 10 above. Scarpetta discloses: the plurality of antenna units each have a wire length, an area or a distribution position different from each other (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the antenna subarray (5) has an angular sector from 67.5° to 112.5°, antenna subarray (5) has an angular sector from 0° to 67.5°, the antenna subarray (6) has an angular sector from 67.5° to 112.5°,  and the antenna subarray (7) has an angular sector from 112.5° to 180°).  
Consider claim 13:
	Scarpetta in view of Bukkfejes discloses the beamforming system of claim 12 above. Scarpetta discloses: a circuit board comprising a plurality of feed points, wherein the plurality of feed points are connected through a plurality of wires, and the plurality of feed points and the plurality of wires are configured to form the plurality of antenna units (see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the switching network (4) connects to each antenna of the three antenna subarrays (5), (6) and (7)).  
Consider claim 14:
	Scarpetta in view of Bukkfejes discloses the beamforming system of claim 10 above. Scarpetta discloses: a first switching circuit electrically connected to the switch circuit (see Fig. 2 and col. 3, lines 1-10, where Scarpetta describes beam selector 3c which is connected to the switch network 4); a receiving circuit electrically connected to the first switching circuit (see Fig. 2 and col. 3, lines 33-41, where Scarpetta describes that the beam selector 3c receives the phase corrected RF signal); a transmission circuit electrically connected to the first switching circuit (see Fig. 2 and col. 3, lines 33-49, where Scarpetta describes that the beam selector 3c sends the phase corrected RF signal to the switching network 4); and a second switching circuit electrically connected to one of the plurality of phase gain adjusters (), the receiving circuit and the transmission circuit (see Fig. 2 and col. 3, lines 1-10, where Scarpetta describes beam selector 3a which is connected to the delay line 3b that shifts the phase of the RF signal), wherein the first switching circuit selectively conducts the switch circuit to the receiving circuit or the transmission circuit (see Fig. 2 and col. 3, lines 1-49, where Scarpetta describes that the beam selector 3a provides the phase shifted RF signal to the switching network 4), and the second switching circuit selectively 17conducts the one of the plurality of phase gain adjusters to the receiving circuit or the transmission circuit (see Fig. 2 and col. 3, lines 1-49, where Scarpetta describes that the beam selector 3c provides the RF signal to delay line 3b).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scarpetta (US 5,257,031) in view of Bukkfejes et al. (US 2014/0269389 A1), as applied to claim 7 above, and further in view of Chang et al. (US 10,784,566 B1).
Consider claim 8:
	Scarpetta in view of Bukkfejes discloses the beam former of claim 7 above. Scarpetta does not specifically disclose: a plurality of wire lengths of the plurality of antenna units are different from each other.  
	Chang teaches: plurality of wire lengths of a plurality of antenna units are different from each other (see Fig. 1 and col. 4, lines 14-57, where Chang describes a first directional antenna 104 and a second directional antenna 106, the first directional antenna 104 is connected to a circuit by a wire with a first length L1, and the second directional antenna 106 is connected to the circuit by another wire with a second length L2 which is different than L1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a plurality of wire lengths of the plurality of antenna units are different from each other, as taught by Chang to modify the method of Scarpetta in order to increase a coexistence performance, as discussed by Chang (see col. 2, lines 40-54).
Consider claim 9:
see Fig. 3 and col. 4, lines 1-6, where Scarpetta describes that the switching network (4) connects to each antenna of the three antenna subarrays (5), (6) and (7)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LIHONG YU/Primary Examiner, Art Unit 2631